Case 19-05015      Doc 185    Filed 09/16/21     Entered 09/16/21 08:17:17       Page 1 of 35




                          UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF CONNECTICUT


 IN RE:                                      )
                                             )       CASE NO.           15-12510(LSS)
 SEABOARD HOTEL MEMBER                       )                          (Bankr. D. Del.)
 ASSOCIATES, LLC, et al.,                    )
      Debtors.                               )       CHAPTER            11
                                             )
                                             )
 NCA INVESTORS LIQUIDATING                   )
 TRUST,                                      )
      Plaintiff,                             )       ADV. PRO. NO. 19-5015(JAM)
                                             )
          v.                                 )
                                             )       RE: ECF NO.        162
 A. PAPPAJOHN CONSTRUCTION                   )
 COMPANY,                                    )
       Defendant.                            )
                                             )

                                        APPEARANCES

 Jeffrey M. Sklarz                                                 Attorneys for the Plaintiff
 Lawrence S. Grossman
 Green & Sklarz LLC
 One Audubon Street, 3rd Floor
 New Haven, CT 06511

 Patrick M. Birney                                                 Attorney for the Defendant
 Robinson & Cole LLP
 280 Trumbull Street
 Hartford, CT 06103

                           MEMORANDUM OF DECISION AND
                         ORDER GRANTING MOTION TO DISMISS

 Julie A. Manning, Chief United States Bankruptcy Judge

 I.       INTRODUCTION

          On December 11, 2017, NCA Investors Liquidating Trust (the “Plaintiff”) commenced

 this adversary proceeding by filing an eight-count complaint (the “Complaint”) in the United
Case 19-05015      Doc 185    Filed 09/16/21     Entered 09/16/21 08:17:17        Page 2 of 35




 States Bankruptcy Court for the District of Delaware. The adversary proceeding was transferred

 to this Court on September 14, 2018. A. Pappajohn Construction Company (the “Defendant”)

 moved to dismiss the Complaint on October 29, 2018. The Court held a hearing on the motion to

 dismiss the Complaint on June 18, 2019. On July 1, 2019, the Court entered an order dismissing

 Counts One through Five of the Complaint without prejudice to allow the Plaintiff to file an

 amended complaint.

        The Plaintiff filed a seven-count First Amended Complaint (the “Amended Complaint,”

 ECF No. 158) on September 6, 2019. Counts One and Three allege intentional fraudulent

 transfers under 11 U.S.C. §§ 548(a)(1)(A) and 544(b)(1) and under Conn. Gen. Stat. § 52-

 552e(a)(1). Counts Two and Four allege constructive fraudulent transfers under 11 U.S.C. §§

 548(a)(1)(B) and 544(b)(1) and under Conn. Gen. Stat. § 52-552e(a)(2). Count Five alleges

 preferential transfers under 11 U.S.C. § 547. Count Six 1 alleges claim disallowance. Count

 Seven seeks determination of secured status and avoidance of liens pursuant to 11 U.S.C. §

 506(a) and (d).

        On November 11, 2019, the Defendant filed a Motion to Dismiss the Amended

 Complaint with Prejudice, seeking to dismiss Counts One through Four in full and Count Five in

 part for failure to state a claim upon which relief can be granted (the “Motion to Dismiss,” ECF

 No. 162). The Motion to Dismiss does not address Counts Six and Seven of the Amended

 Complaint and therefore this Memorandum of Decision will not address those counts.




 1
  The Delaware Bankruptcy Court retained jurisdiction over Count Six of the Amended
 Complaint pursuant to the Order Granting Motion of A. Pappajohn Construction Company for
 Transfer of Venue to the United States District Court for the District of Connecticut, ECF No.
 113.
                                                 2
Case 19-05015     Doc 185      Filed 09/16/21    Entered 09/16/21 08:17:17         Page 3 of 35




        The Plaintiff filed an opposition to the Motion to Dismiss on January 24, 2020 (the

 “Opposition,” ECF No. 172). On February 14, 2020, the Defendant filed a Reply in Support of

 the Motion to Dismiss (the “Reply,” ECF No. 173). The Court held a hearing on the Motion to

 Dismiss on June 9, 2020. On October 1, 2020, the Court took the Motion to Dismiss under

 advisement.

        After careful consideration of the Motion to Dismiss, the Opposition, the Reply, the

 arguments advanced by the parties, and the specific facts and circumstances of this adversary

 proceeding, for the reasons that follow, the Motion to Dismiss is granted without prejudice to

 provide the Plaintiff with the opportunity to file an amended complaint.

 II.    JURISDICTION

        The United States District Court for the District of Connecticut has jurisdiction over the

 instant proceeding pursuant to 28 U.S.C. § 1334(b). The Bankruptcy Court derives its authority

 to hear and determine this matter pursuant to 28 U.S.C. §§ 157(a) and (b)(1) and the District

 Court’s General Order of Reference dated September 21, 1984. This is a “core proceeding”

 pursuant to 28 U.S.C. § 157(b)(2)(F) and (H).

 III.   BACKGROUND

        A. The allegations in the Amended Complaint

        Before addressing the facts below, which must be accepted as true when deciding a

 motion to dismiss, it is important to understand the crux of the Plaintiff’s claims in the Amended

 Complaint. The Plaintiff is attempting to avoid specific alleged actual fraudulent, constructive

 fraudulent, and preferential transfers made to the Defendant based upon the fact that one of the

 three co-owners and members of an entity known as Seaboard Hotel Members, LLC, and a

 number of its related limited liability companies (the “Seaboard Entities”), conducted a massive



                                                 3
Case 19-05015       Doc 185      Filed 09/16/21      Entered 09/16/21 08:17:17          Page 4 of 35




 financial fraud and pled guilty to bank and wire fraud (Amended Complaint at ¶¶ 11, 44).

 Without alleging any facts surrounding the fraud or the guilty plea, the Plaintiff asserts the

 fraudulent intent of that co-owner and member, Mr. John J. DiMenna (“DiMenna”), must be

 imputed to all of the Seaboard entities and to every actual and constructive fraudulent transfer

 allegedly made by the Seaboard Entities, including the specific transfers made to the Defendant.

 See, e.g., Amended Complaint at ¶ 94. The Plaintiff further asserts that if that intent is not

 imputed to the Seaboard entities, the transfers are preferential transfers. Amended Complaint at

 ¶ 129.

          Many of the allegations in the Amended Complaint are broadly made by the Plaintiff,

 often amounting to bare assertions or legal conclusions. See, e.g., Amended Complaint at ¶¶ 33

 through 39. One allegation in the Amended Complaint that attempts to impute DiMenna’s intent

 to the Seaboard Entities asserts that DiMenna caused “…tens of millions of dollars to flow

 through the Seaboard Consolidated account…,” but that allegation is based upon information and

 belief. See Amended Complaint at ¶ 40; see also Amended Complaint at ¶ 61. The allegations

 that follow build on this theme, but do not contain any specific dates, times, locations, or other

 facts to support these allegations. Before asserting allegations concerning the specific transfers

 made to the Defendants, the Plaintiff asserts that the collapse of the Seaboard Entities resulted in

 a loss of more than $70,000,000.00 to creditors and non-insider investors. Amended Complaint

 at ¶ 45. Despite this allegation, the Plaintiff does not allege in the Amended Complaint if or how

 the specific transfers to the Defendant were part of that loss.

          Furthermore, the Plaintiff fails to specifically allege, as it must pursuant to Fed. R. Civ. P.

 8(a) and 9(b) how DiMenna: (i) made or caused each of the transfers to be made to the

 Defendant with actual intent to hinder, delay, or defraud the creditors of the Seaboard LTS or



                                                    4
Case 19-05015        Doc 185   Filed 09/16/21      Entered 09/16/21 08:17:17         Page 5 of 35




 Tag; (ii) had control over Seaboard LTS and/or Tag at the time each of the transfers were made

 to the Defendants (see Amended Complaint at ¶ 15—“DiMenna, Merritt, and Kelly collectively

 had the authority to control all the Debtors.”); and (iii) made or caused each of the transfers to be

 made to the Defendant which resulted in Seaboard LTS and/or Tag receiving less than

 reasonably equivalent value in exchange for the transfers (see Amended Complaint at ¶ 46—

 “Prior to and during 2015, the Defendant provided construction services to [Seaboard LTS]…”

 for the development of a hotel), and that Seaboard LTS and/or Tag were insolvent when each of

 the transfers were made. In addition, the Plaintiff seeks recovery of the transfers made to the

 Defendant pursuant to 11 U.S.C. § 550, but does not allege anywhere in the Amended Complaint

 who is the initial transferee, or the immediate or mediate transferee, of each of the transfers made

 to the Defendant.

        It should also be noted that many of the facts asserted in the Amended Complaint are

 contrary to the positions taken, and ultimately adopted by the Court in the Chapter 11 cases of

 Seaboard Entities in the United States Bankruptcy Court for the District of Delaware. For

 example, the Amended Complaint alleges that Tag transferred $1,000,000.00 to the Defendant

 using Seaboard LTS as a pass-through. Amended Complaint at ¶ 93(b). However, both Tag and

 Seaboard LTS filed separate Chapter 11 petitions as distinct legal entities, had their own assets

 and liabilities, and any claims that may have existed between them were deemed compromised

 and satisfied in the Delaware Bankruptcy Court. The Plaintiff admits that the Plan, pursuant to

 which it was formed, was confirmed by the Delaware Bankruptcy Court on May 18, 2017,

 months before this adversary proceeding was commenced. Amended Complaint at ¶ 80. The

 allegation asserting that Seaboard LTS was used as a pass-through is therefore troubling.




                                                   5
Case 19-05015       Doc 185     Filed 09/16/21      Entered 09/16/21 08:17:17          Page 6 of 35




         Federal Rule of Civil Procedure 9(b) requires that a party alleging fraud must state with

 particularity the circumstances constituting the fraud. Fed. R. Civ. P. 9(b) (emphasis added).

 Although it is an undisputed fact that DiMenna committed fraud, that fact alone does not

 establish that every transfer made by one or all of the Seaboard Entities was a fraudulent or

 preferential transfer.

         A review of the alleged facts in the Amended Complaint as set forth below, and the

 application of the standards governing a motion to dismiss, support granting the Motion to

 Dismiss. However, the dismissal will be without prejudice to provide the Defendant with the

 opportunity to file, if it is possible to do so, an amended complaint.

         B. Relevant facts 2

         1.      The Plaintiff is a litigation trust established pursuant to the confirmed and

 effective Amended Joint Plan of Liquidation Under Chapter 11 of the Bankruptcy Code for

 Propco and Holdco Debtors Parties (the “Joint Plan”) in the bankruptcy cases of the Seaboard

 Entities. Pursuant to the Joint Plan, the Trust is responsible for, among other things, pursuing

 claims against third parties for the benefit of, inter alia, the Seaboard Entities and their

 respective investors. Amended Complaint at ¶ 5.

         2.      The Seaboard Entities filed Chapter 11 petitions in the United States Bankruptcy

 Court for the District of Delaware in 2015 and 2016. Amended Complaint at ¶ 79. Prior to the




 2
   The facts set forth in paragraphs 1-44 of this Memorandum of Decision and Order are derived
 from allegations in the Amended Complaint unless otherwise indicated. When deciding a
 motion to dismiss under Fed. R. Civ. P. 12(b)(6), the Court must accept as true all allegations in
 the complaint that do not amount to legal conclusions or bare assertions. See Ashcroft v. Iqbal,
 556 U.S. 662, 678-79 (2009).


                                                    6
Case 19-05015      Doc 185      Filed 09/16/21    Entered 09/16/21 08:17:17         Page 7 of 35




 filing of the Chapter 11 cases, the Seaboard entities each held investments consisting of

 commercial, hotel, and multi-family residential real estate. Amended Complaint at ¶ 7.

         3.      The Seaboard Entities were controlled by three individuals: John J. DiMenna

 (“DiMenna”), William A. Merritt (“Merritt”), and Thomas L. Kelly Jr. (“Kelly”). Amended

 Complaint at ¶ 10. DiMenna, Merritt, and Kelly controlled the Seaboard Entities through an

 entity called Seaboard Realty, LLC (“Seaboard Realty”), of which they were co-managing

 members. Id.

         4.      Seaboard Realty effectively was accorded management responsibilities over all of

 the other Seaboard Entities. Amended Complaint at ¶ 13.

         5.      Seaboard Realty held a 25% equity interest in many of the Seaboard Entities.

 Amended Complaint at ¶ 21. The remaining equity in each Seaboard Entity was held by

 individual investors. Id.

         6.      DiMenna, Merritt, and Kelly collectively had the authority to control all of the

 Seaboard Entities. Amended Complaint at ¶ 15.

         7.      Each of the Seaboard Entities was created to be a stand-alone company, the

 profitability of which depended on the performance of the single piece of real estate owned by

 the entity. Amended Complaint at ¶ 25. Investors in the Seaboard Entities did not participate in

 an investment “portfolio” of multiple real estate properties, but instead made investments in

 specific real estate projects. Id.

         8.      When loans were obtained from lenders to support a particular real estate project,

 and where the lender was given a mortgage on the real property in question, loan documents

 designated the project-specific purposes for which the loaned funds could be used. Amended

 Complaint at ¶ 29.



                                                  7
Case 19-05015       Doc 185     Filed 09/16/21     Entered 09/16/21 08:17:17         Page 8 of 35




        9.        Investors in the Seaboard Entities understood that the capital raised from them,

 together with loans from institutional lenders, would be used to acquire, pay debt service on,

 manage, or make improvements to, the real property in which they invested—and just those

 properties. Amended Complaint at ¶ 28. Therefore, investors could reasonably expect that if a

 specific Seaboard Entity property in which they invested was financially successful, they would

 benefit unaffected by the relative success or failure of any of the other Seaboard Entities.

 Amended Complaint at ¶ 31.

        10.       The cash generated by each Seaboard Entity was to remain “siloed” within that

 entity and was not to be commingled with the assets of other Seaboard Entities. Amended

 Complaint at ¶ 32. If one investment succeeded and another failed, investors in the successful

 Seaboard Entities would receive distributions, and the investors in the failing Seaboard Entities

 would not. Id.

        11.       Unbeknownst to the investors, however, the investments were not “siloed.”

 Amended Complaint at ¶ 33. Rather, DiMenna commingled the accounts of the Seaboard

 Entities in bank accounts maintained by Seaboard Realty. Id. He also frequently used the

 accounts of Seaboard Consolidated, LLC (“Seaboard Consolidated”), an entity wholly owned by

 DiMenna, as a pass-through to facilitate transfers of assets of one entity to another entity.

 Amended Complaint at ¶¶ 33, 39. DiMenna later pled guilty to bank and wire fraud. Amended

 Complaint at ¶ 44.

        12.       Seaboard Hotel LTS Associates (“Seaboard LTS”), one of the Seaboard Entities,

 owned a parcel of property in Stamford, Connecticut (the “Property”) on which it was in the

 process of developing a long-stay residence hotel, the Residence Inn (the “Hotel Project”).

 Amended Complaint at ¶ 27(b).



                                                   8
Case 19-05015      Doc 185     Filed 09/16/21     Entered 09/16/21 08:17:17         Page 9 of 35




        13.     In 2012, Seaboard LTS obtained a $6,000,000.00 construction mortgage with

 Israel Discount Bank (“IDB”) to fund the Hotel Project (“IDB First Mortgage Loan”). Amended

 Complaint at ¶ 47. In July 2014, the IBD Loan was increased to $11,000,000.00. Id. In April

 2015, IBD also provided a $7,000,000.00 loan (the “IBD Subordinated Mortgage Loan”). Id.

 IBD’s Loans were secured by mortgages on the real estate owned by Seaboard LTS. Id.

        14.      The Defendant provided construction services to Seaboard LTS to build the Hotel

 Project. Amended Complaint at ¶ 46.

        15.     In February 2014, Seaboard LTS and the Defendant executed a construction

 contract (the “Contract”) for the Hotel Project. See the Contract, attached as Exhibit 1 to the

 Motion to Dismiss. 3

        16.     Pursuant to the Contract, the Defendant was required, among other things, to

 submit itemized Applications for Payment to Seaboard LTS’s architect, who would, in turn,

 either issue a Certificate of Payment for amounts properly due or notify the Defendant and

 Seaboard LTS of the reasons for withholding certification in whole or in part. See Article 9 of

 the Contract, attached as Exhibit 1 to the Motion to Dismiss. 4 After the Certificate of Payment

 was issued, Seaboard LTS would make payment to the Defendant. See id. 5




 3
         When deciding a motion to dismiss, a court may consider documents incorporated by
 reference in the complaint or “documents either in plaintiffs’ possession or of which plaintiffs
 had knowledge and relied on in bringing suit.” Chambers v. Time Warner, Inc., 282 F.3d 147,
 153 (2d Cir. 2002). Documents that are “integral to a plaintiff’s claims, even if they are not
 explicitly incorporated by reference,” may properly be considered on a motion to dismiss.
 Donoghue v. Patterson Companies, Inc., 990 F. Supp. 2d 421, 423 (S.D.N.Y. 2013) ((citing
 Faulkner v. Verizon Commc’ns, Inc., 156 F. Supp. 2d 384, 391 (S.D.N.Y. 2001)). Although the
 Contract is not attached to the Amended Complaint, the Hotel Project is explicitly mentioned in
 the Amended Complaint several times, including with respect to the payments made to the
 Defendant that the Plaintiff now seeks to avoid. See Amended Complaint at ¶¶ 46, 73.
 4
   See footnote 3, supra.
 5
   See footnote 3, supra.
                                                  9
 Case 19-05015       Doc 185    Filed 09/16/21      Entered 09/16/21 08:17:17       Page 10 of
                                           35



       17.     Although funds drawn from the IDB loans were meant to be used only by

Seaboard LTS for construction of the Hotel Project, DiMenna transferred proceeds of the IDB

loans from Seaboard LTS to other Seaboard Entities, sometimes effectuating these transfers

through Seaboard Consolidated, in order to support their operations or to make distributions to

investors. Amended Complaint at ¶¶ 48, 51. Funds from the IDB loans were comingled,

through Seaboard Consolidated, with funds belonging to other Seaboard Entities. Amended

Complaint at ¶ 51.

       18.     In order to fund construction of the Hotel Project, DiMenna diverted funds

belonging to other Seaboard Entities, including Tag Forest LLC (“Tag Forest”), and transferred

those funds through Seaboard Consolidated to Seaboard LTS. Amended Complaint at ¶ 50.

Seaboard LTS then used the funds to pay, among other things, the Defendant’s construction bills.

Id.

       19.     While the Hotel Project was ongoing, Seaboard LTS had no legitimate source of

funds other than the IDB loans. Amended Complaint at ¶ 51.

       20.     In October 2013, Seaboard Consolidated transferred $106,500.00 to Seaboard

LTS. Amended Complaint at ¶ 107(a).

       21.     On October 30, 2013, Seaboard LTS transferred $15,000.00 to the Defendant (the

“October 30, 2013 Transfer”). Amended Complaint at ¶ 107(a).

       22.     In November 2014, Seaboard Consolidated transferred $231,000.00 to Seaboard

LTS and another Seaboard Entity transferred $250.00 to Seaboard LTS. Amended Complaint at

¶ 107(b).

       23.     On November 24, 2014, Seaboard LTS transferred $80,000.00 to the Defendant

(the “November 24, 2014 Transfer”). Amended Complaint at ¶ 107(b).



                                               10
    Case 19-05015    Doc 185    Filed 09/16/21     Entered 09/16/21 08:17:17     Page 11 of
                                           35



         24.   By January 2015, the IDB loans had been nearly exhausted or had been used for

purposes other than payment to the Defendant or valid Seaboard LTS expenses. Amended

Complaint at ¶ 52. After January 2015, the IDB funding was insufficient to permit Seaboard

LTS to complete the Hotel Project. Id.

         25.   In April 2015, Seaboard LTS received funds in the amount of $1,500,000.00 from

Seaboard Consolidated and received $239,742.00 of IDB loan proceeds. Amended Complaint at

¶ 55. In April 2015, Seaboard LTS disbursed $1,500,000.00 to First American Title Insurance

Co. Id. Seaboard LTS also disbursed $235,000.00 to Seaboard Consolidated. Id. Other than

the $239,742.00 of IDB loan proceeds, none of the funds transferred to Seaboard LTS from

Seaboard Consolidated, or disbursed by Seaboard LTS, were the property of Seaboard LTS. 6

Amended Complaint at ¶ 56.

         26.   In July 2015, Seaboard LTS received funds in the amount of $126,950.00 from

Seaboard Consolidated. Amended Complaint at ¶ 60. In July 2015, Seaboard LTS disbursed

$127,233.19. Id. None of the funds transferred to Seaboard Hotel LTS from Seaboard

Consolidated or disbursed by Seaboard LTS were Seaboard LTS’s money. 7 Amended

Complaint at ¶ 61.

         27.   In August 2015, Seaboard LTS received funds in the amount of $74,000.00 from

Seaboard Consolidated and $684,823.50 of IDB loan proceeds, which constituted the remaining

funds available on the IDB loans. Amended Complaint at ¶ 62. In August 2015, Seaboard LTS

disbursed $73,668.89. Id.

         28.   The IDB loans matured on August 31, 2015. Amended Complaint at ¶ 59.



6
  The Amended Complaint uses the terms “disbursed,” “transferred,” and “received”
interchangeably. It is not clear how, if at all, those terms are distinct.
7
  See footnote 6, supra.
                                              11
    Case 19-05015        Doc 185    Filed 09/16/21     Entered 09/16/21 08:17:17      Page 12 of
                                               35



         29.        In September 2015, Seaboard LTS received the following funds:

               a. A deposit in the amount of $52,858.98 8;

               b.   Funds in the amount of $431,000.00 from Seaboard Consolidated;

               c. Funds in the amount of $32,000.00 from account x1797;

               d. Funds in the amount of $126,950.00 from Seaboard Consolidated.

Amended Complaint at ¶ 64.

         30.        In September 2015, Seaboard LTS disbursed $256,750.00 to Seaboard

Consolidated. 9 Amended Complaint at ¶ 65.

         31.        On September 4, 2015, Seaboard LTS used funds obtained from the IDB loans to

transfer $692,135.48 to the Defendant (the “September 4, 2015 Transfer”). Amended Complaint

at ¶¶ 65, 93.

         32.        In October 2015, Seaboard LTS received funds in the amount of $31,000.00 from

account x1797 and funds in the amount of $3,000.00 from Seaboard Consolidated. Amended

Complaint at ¶ 68. In October 2015, Seaboard LTS disbursed $37,285.40. 10 Id.

         33.        A Seaboard LTS TD Bank account statement for the time period of November

2015 showed a balance of $909.05 as of November 1, 2015. Amended Complaint at ¶ 70.

         34.        On November 2, 2015, Tag Forest, LLC (“Tag”) received a transfer of

$1,500,000.00 from a purchaser of real estate owned by Tag. Amended Complaint at ¶ 71. On

November 2, 2015, Tag transferred $1,100,000.00 to Seaboard LTS. Amended Complaint at ¶

72. Almost immediately thereafter, also on November 2, 2015, Seaboard LTS transferred




8
  The Amended Complaint does not allege the source of the deposit.
9
  See footnote 6, supra.
10
   See footnote 6, supra.
                                                  12
 Case 19-05015      Doc 185      Filed 09/16/21     Entered 09/16/21 08:17:17        Page 13 of
                                            35



$1,084,136.75 to the Defendant to pay for construction services rendered in the construction of

the Hotel Project (the “November 2, 2015 Transfer”). Amended Complaint at ¶ 73.

       35.     During November 2015, Seaboard LTS received funds in the amount of

$330,000.00 from Seaboard Consolidated. Amended Complaint at ¶ 93(d).

       36.     On November 18, 2015, Seaboard LTS transferred $60,000.00 to the Defendant

(the “November 18, 2015 Transfer”). Amended Complaint at ¶ 93(d).

       37.     On November 20, 2015, Seaboard LTS transferred $9,145.00 to the Defendant

(the “November 20, 2015 Transfer”). Amended Complaint at ¶ 93(d).

       38.     Each of the Seaboard Entities filed Chapter 11 petitions in the United States

Bankruptcy Court for the District of Delaware between December 13, 2015 and March 17,

2016. 11 Amended Complaint at ¶ 79. The Debtors’ cases are jointly administered. Id.

       39.     On January 11, 2016, the Defendant recorded a Certificate of Mechanic’s Lien

against the Property in the amount of $5,249,493.43 for construction goods and services

provided by the Defendant pursuant to the Contract. See Claim 243, attached as Exhibit 2 to the

Motion to Dismiss. 12




11
   Seaboard LTS’s petition date was February 3, 2016 and Tag Forest’s petition date was
December 14, 2015.
12
   A court can take judicial notice of documents and pleadings filed in judicial proceedings when
ruling on a motion to dismiss. See In re Allou Distributors, 387 B.R. 365, 384 (Bankr. E.D.N.Y.
2008) (quoting Brass v. Am. Film Techs., Inc., 987 F.2d 142, 150 (2d Cir. 1993)). “Judicial
notice of public records is appropriate—and does not convert a motion to dismiss into a motion
for summary judgment—because the facts noticed are not subject to reasonable dispute and are
capable of being verified by sources whose accuracy cannot be reasonably questioned.” See
Bentley v. Dennison, 852 F. Supp. 2d 379, 382, at n. 5 (S.D.N.Y. 2012), aff’d sub nom. Betances
v. Fischer, 519 F. App’x 39 (2d Cir. 2013) (citing Federal Rule of Evidence 201(b)).
                                               13
 Case 19-05015       Doc 185      Filed 09/16/21       Entered 09/16/21 08:17:17         Page 14 of
                                             35



       40.     On October 19, 2016, the Defendant filed a secured Proof of Claim, Claim 243, in

the amount of $5,316,578.64 for amounts due and owing under the Contract. See Claim 243,

attached as Exhibit 2 to the Motion to Dismiss. 13

       41.     On April 5, 2017, the Delaware Bankruptcy Court entered an order approving the

sale of the Property in the amount of $19,007,548.64 to the designated assignee of IDB.

Amended Complaint at ¶ 88.

       42.     On May 18, 2017, the Delaware Bankruptcy Court confirmed the Joint Plan.

Amended Complaint at ¶ 80.

       43.     The Joint Plan did not substantively consolidate the bankruptcy estates of the

Seaboard Entities. See generally the Joint Plan, attached as Exhibit 3 to the Motion to Dismiss. 14

       44.     The Joint Plan provided that, after the effective date of the Joint Plan, “all

Intercompany Claims shall be deemed compromised and satisfied.” See the Joint Plan at pg. 3-

168-69. 15

IV.    DISCUSSION

       A. Standards Governing the Motion

       Rule 12(b)(6) of the Federal Rules of Civil Procedure is made applicable in adversary

proceedings through Federal Rule of Bankruptcy Procedure 7012(b). See Fed. R. Bankr. P.

7012(b). To survive a motion to dismiss under Fed. R. Civ. P. 12(b)(6), a pleading must contain

a short, plain statement of the claim showing the pleader is entitled to relief, see Fed. R. Civ. P.

8(a)(2), and a complaint must contain sufficient factual matter, accepted as true, to “state a claim

to relief that is plausible on its face,” see Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting



13
   See footnote 12, supra.
14
   See footnote12, supra.
15
   See footnote 12, supra.
                                                  14
Case 19-05015        Doc 185      Filed 09/16/21      Entered 09/16/21 08:17:17         Page 15 of
                                             35



Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 557, 570 (2007)). A pleading cannot merely recite

the elements of a cause of action or “tender[] naked assertion[s] devoid of further factual

enhancement.” Id.

       In Iqbal, the United States Supreme Court provided a two-step analysis to evaluate the

sufficiency of a complaint in the context of a motion to dismiss. First, all allegations in the

complaint, except legal conclusions or “naked assertions,” must be accepted as true; second, the

complaint must state a plausible claim for relief. Id. at 678-79. See also Carpenters Pension Tr.

Fund of St. Louis v. Barclays, PLC, 750 F.3d 227, 232 (2d Cir. 2014). A claim is facially

plausible when the plaintiff “pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. at 678. Determining the

plausibility of a claim for relief is context-specific and “requires the reviewing court to draw on

its judicial experience and common sense.” Id. at 679.

       Furthermore, Federal Rule of Civil Procedure 9(b) requires that allegations of fraud be

plead with particularity. See In re Sharp Int. Corp., 403 F.3d 43, 56 (2d Cir. 2005); Allou

Distributors, 387 B.R. at 384-85 (citing Fed. R. Civ. P. 9(b)). To satisfy the heightened pleading

requirements of Rule 9(b), “a complaint must allege with some specificity the acts constituting

fraud ... [and] conclusory allegations that defendant’s conduct was fraudulent or deceptive are

not enough.” In re Actrade Fin. Techs. Ltd., 337 B.R. 791, 801 (Bankr. S.D.N.Y. 2005) (citation

omitted). “While Rule 9(b) provides that intent may be averred generally, plaintiffs are required

to allege facts that give rise to a strong inference of fraudulent intent.” Allou Distributors, 387

B.R. at 385 (internal quotation marks omitted) (citation omitted). The “strong inference” of

fraudulent intent “may be established either (a) by alleging facts to show that defendants had

both motive and opportunity to commit fraud, or (b) by alleging facts that constitute strong



                                                 15
Case 19-05015         Doc 185     Filed 09/16/21       Entered 09/16/21 08:17:17         Page 16 of
                                             35



circumstantial evidence of conscious misbehavior or recklessness.” Shields v. Citytrust Bancorp,

Inc., 25 F.3d 1124, 1128 (2d Cir. 1994).

         Because fraudulent intent “is rarely susceptible to direct proof… courts have developed

‘badges of fraud’ to establish the requisite actual intent to defraud.” In re Kaiser, 722 F.2d 1574,

1582 (2d Cir. 1983) (citation omitted). The badges of fraud – the circumstances from which

courts have inferred an intent to defraud – include “(1) the lack or inadequacy of consideration;

(2) the family, friendship or close associate relationship between the parties; (3) the retention of

possession, benefit or use of the property in question; (4) the financial condition of the party

sought to be charged both before and after the transaction in question; (5) the existence or

cumulative effect of a pattern or series of transactions or course of conduct after the incurring of

debt, onset of financial difficulties, or pendency or threat of suits by creditors; and (6) the general

chronology of the events and transactions under inquiry.” In re Operations NY LLC, 490 B.R.

84, 94-95 (Bankr. S.D.N.Y. 2013). The particularity requirement of Rule 9(b) “applies only if

actual, as opposed to constructive, fraud is alleged.” Allou Distributors, 387 B.R. at 385. When

courts examine allegations of actual fraud pled by a bankruptcy trustee e, courts take a “more

liberal view” since “a trustee is an outsider to the transaction who must plead fraud from second-

hand knowledge.” See In re Marketxt Holdings Corp., 361 B.R. 369, 395 (Bankr. S.D.N.Y.

2007).

         B. Counts One and Three of the Amended Complaint: Intentional Fraudulent
            Transfers

         1. The Allegations in Counts One and Three

         In Count One of the Amended Complaint, the Plaintiff seeks to avoid the September 4,

2015 Transfer, the November 2, 2015 Transfer, the November 18, 2015 Transfer, and the

November 20, 2015 Transfer as intentional fraudulent transfers made within two years of the

                                                  16
Case 19-05015        Doc 185      Filed 09/16/21      Entered 09/16/21 08:17:17          Page 17 of
                                             35



petition date under section 548(a)(1)(A). Specifically, Count One alleges that Seaboard LTS

and/or Tag made intentional fraudulent transfers to the Defendant in the amount of no less than

$1,845,417.23, comprised of: (a) a transfer on September 4, 2015, by Seaboard LTS to the

Defendant in the amount of $682,135.28 of funds obtained from the IDB Loans; (b) a transfer on

November 2, 2015, by Tag using Seaboard LTS as a pass-through, and Seaboard LTS using

nearly all of the Tag funds in making a wire transfer of $1,084,136.75 to the Defendant; (c) a

transfer on November 18, 2015 from Seaboard LTS to the Defendant in the amount of

$60,000.00; and (d) a transfer on November 20, 2015, from Seaboard LTS to the Defendant in

the amount of $9,145.00 Amended Complaint at ¶ 93(a), (b), and (d).

       In Count Three of the Amended Complaint, in addition to the four 2015 transfers listed

above, the Plaintiff also seeks to avoid the October 30, 2013 Transfer and the November 24,

2014 Transfer as intentional fraudulent transfers made within four years of the petition date

under section 544(b)(1). Specifically, Count Three alleges that Seaboard LTS and/or Tag made

intentional fraudulent transfers to the Defendant in the amount of no less than $1,940,417.23,

comprised of: (a) the September 4, 2015 Transfer, the November 2, 2015 Transfer, the

November 18, 2015 Transfer, and the November 20, 2015 Transfer as set forth above; (b) a

transfer on October 30, 2013 from Seaboard LTS to the Defendant in the amount of $15,000.00;

and (c) a transfer on November 24, 2014 to the Defendant in the amount of $80,000.00.

       2. Analysis

       To state a plausible claim for an intentional fraudulent transfer under section

548(a)(1)(A), a plaintiff must allege (1) an interest in the debtor’s property was transferred; (2)

the transfer was made within two years before the petition was filed; and (3) the transfer was

made with actual intent to hinder, delay, or defraud creditors. See In re Michel, 573 B.R. 46, 66



                                                 17
Case 19-05015         Doc 185     Filed 09/16/21       Entered 09/16/21 08:17:17          Page 18 of
                                             35



(Bankr. E.D.N.Y. 2017). Furthermore, the fraud alleged must relate to a specific transfer or

payment and not to the overall course of business. Sharp, 403 F.3d at 56.

       Section 544(b)(1) provides for relief under applicable state law, which in this case is the

Connecticut Uniform Fraudulent Transfer Act, Conn. Gen. Stat. § 52-552a et seq., (“CUFTA”).

A claim for an intentional fraudulent transfer under CUFTA “is not materially distinct from 11

U.S.C. § 548, except for: (1) the extended four-year timeframe prescribed under Conn. Gen. Stat.

§ 52-552j; (2) the standing requirements as an actual pre-transfer creditor; and (3) the elements

of Conn. Gen. Stat. § 52-552e must be proven by clear and convincing evidence.” In re LXEng

LLC, 607 B.R. 67, 88 (Bankr. D. Conn. 2019).

       Actual fraudulent transfer claims brought under either section 548(a)(1)(A) or under

CUFTA must meet the heightened pleading standard of Rule 9(b). See In re Bernard L. Madoff

Inv. Sec. LLC, 454 B.R. 317, 329 (Bankr. S.D.N.Y. 2011). Counts One and Three of the

Amended Complaint fail to state a claim upon which relief can be granted because they do not,

as they must, allege fraud with the particularity Rule 9(b) requires. Although the allegations in

Counts One and Three are accepted as true and are viewed in the light most favorable to the

Plaintiff, the allegations do not contain facts sufficient to state a claim for intentional fraudulent

transfers under either the Bankruptcy Code or CUFTA.

                    i. The September 4, 2015 Transfer

       The Plaintiff alleges in paragraph 93(a) of the Amended Complaint that on September 4,

2015, Seaboard LTS used funds obtained from the IDB Loans to transfer $682,135.28 to the

Defendant. The allegations in paragraph 93(a) of the Amended Complaint fail to state a claim

upon which relief can be granted because there are no allegations in paragraph 93(a), or in any of

the allegations in Count One or in the Amended Complaint, that the September 4, 2015 transfer



                                                  18
Case 19-05015        Doc 185     Filed 09/16/21      Entered 09/16/21 08:17:17         Page 19 of
                                            35



was made with the actual intent to hinder, delay, or defraud any entity to which Seaboard LTS

was or became indebted. The only allegation in Count One that asserts fraudulent intent appears

in paragraph 94, which applies only to the November 2, 2015 transfer alleged in paragraph 93(b),

not the September 4, 2015 transfer. In addition, the allegations in paragraphs 46 and 47 of the

Amended Complaint establish that the Defendant was retained by Seaboard LTS to build the

Hotel Project, IDB loaned $18,000,000.00 to Seaboard LTS to construct the Hotel Project, and

IDB’s loans were secured by mortgages on the real estate owned by Seaboard LTS. Therefore,

the allegations in paragraph 93(a) do not plausibly state a claim for intentional fraudulent

transfers and are contrary to the allegations throughout the Amended Complaint which admit that

the Defendant provided services to Seaboard LTS to construct the Hotel Project.

                   ii. The November 2, 2015 Transfer

       The Plaintiff next alleges in paragraph 93(b) that Tag transferred $1,100,000.00 to the

Defendant using Seaboard LTS as a “pass-through,” and that Seaboard LTS used nearly all of the

Tag funds when it made the wire transfer of $1,084,136.75 to the Defendant. Although new, this

allegation does not plead with specificity how Tag made such transfer with actual intent to

hinder, delay, or defraud any entity to which Tag was or become indebted. The Plaintiff

attempts to allege actual fraud in paragraph 94 by concluding that DiMenna’s fraudulent intent

must be imputed to each of the “transferring Debtors” because DiMenna was in a position to

control the property of the companies at the time of the transfers. However, the allegations about

DiMenna and his activities that appear in paragraphs 33 through 45 of the Amended Complaint

do not allege any facts specific to the November 2, 2015 transfer and do not establish as alleged

in paragraph 94 that DiMenna “was in a position to control the property of the companies at the

time of the transfers.” Furthermore, several of the allegations in paragraphs 33 through 45 are



                                                19
Case 19-05015        Doc 185      Filed 09/16/21      Entered 09/16/21 08:17:17        Page 20 of
                                             35



based on “information and belief,” describe activities without any specific references to dates,

and assert legal conclusions as opposed to pleading specific facts to support an intentional

fraudulent transfer claim. Although DiMenna pled guilty to bank and wire fraud as alleged in

paragraph 44, there are no allegations anywhere in the Amended Complaint that he, Seaboard

LTS, or Tag possessed actual fraudulent intent when the November 2, 2015 Transfer was made

to the Defendant.

       The Amended Complaint fails to sufficiently allege DiMenna had dominion or control

over Tag or Seaboard LTS such that any actual fraudulent intent of DiMenna could be imputed

to those entities. In fact, paragraph 10 of the Amended Complaint alleges that the Seaboard

Entities were controlled by DiMenna, Merritt, and Kelly as co-managing members, and

paragraph 15 of the Amended Complaint asserts that DiMenna, Merritt, and Kelly – through

Seaboard Realty – collectively had the authority to control all of the Seaboard Entities. While

paragraph 94 of the Amended Complaint asserts that DiMenna was in a position to control the

property of the Debtors at the time of the alleged intentional fraudulent transfers, a mere

assertion, without further factual enhancement, is insufficient to establish a strong inference of

fraudulent intent that can be imputed to Seaboard LTS or to Tag. See Iqbal, 556 U.S. at 678

(explaining that a complaint which merely recites the elements of a cause of action or “tenders

naked assertions devoid of further factual enhancement” does not suffice) (internal quotation

marks and citation omitted).

       Although the Plaintiff argues that the Ponzi scheme presumption should be applied to

establish actual fraudulent intent, this argument is not persuasive. A Ponzi scheme occurs when

“money from new investors is used to pay artificially high returns to earlier investors in order to

create an appearance of profitability and attract new investors so as to perpetuate the scheme.”



                                                 20
Case 19-05015        Doc 185      Filed 09/16/21       Entered 09/16/21 08:17:17         Page 21 of
                                             35



In re Manhattan Inv. Fund Ltd., 397 B.R. 1, 8 (S.D.N.Y. 2007). “There is a general rule –

known as the ‘Ponzi scheme presumption’ – that such a scheme demonstrates ‘actual intent’ as

matter of law because transfers made in the course of a Ponzi scheme could have been made for

no purpose other than to hinder, delay or defraud creditors.” Id.

       The Plaintiff has not alleged any facts to plausibly establish that DiMenna’s conduct

amounted to a Ponzi scheme. While paragraph 44 of the Amended Complaint states that

DiMenna improperly comingled accounts of the Seaboard Entities and later pled guilty to bank

and wire fraud, the Amended Complaint neither asserts a Ponzi scheme existed nor alleges facts

to support the existence of a Ponzi scheme. Further, in order for the Ponzi scheme presumption

to apply, the transfers sought to be avoided must have been made in furtherance of the Ponzi

scheme. The transfers made to the Defendant cannot be found to have been made in furtherance

of a Ponzi scheme when there are numerous allegations in the Amended Complaint that

Seaboard LTS was in the process of developing the Hotel Project and that the payments made to

the Defendant were in satisfaction of actual services the Defendant provided constructing the

Hotel Project.

       In addition, in order for the Plaintiff to prevail on the claim that the November 2, 2015

transfer was an intentional fraudulent transfer, the Plaintiff must rely on a position that is clearly

inconsistent with the prior positions of Seaboard LTS and Tag in their bankruptcy cases, which

the Plaintiff is judicially estopped from doing. Judicial estoppel involves a “potential

consequence of a conflict between two factual statements made by the same party.” DeRosa v.

Nat’l Envelope Corp., 595 F.3d 99, 103 (2d Cir. 2010). Thus, “[w]here a party assumes a certain

position in a legal proceeding, and succeeds in maintaining that position, he may not thereafter,

simply because his interests have changed, assume a contrary position, especially if it be to the



                                                  21
 Case 19-05015        Doc 185      Filed 09/16/21      Entered 09/16/21 08:17:17          Page 22 of
                                              35



prejudice of the party who has acquiesced in the position formerly taken by him.” Id. (quoting

New Hampshire v. Maine, 532 U.S. 742, 749 (2001)). Judicial estoppel will apply if “1) a

party’s later position is ‘clearly inconsistent’ with its earlier position; 2) the party’s former

position has been adopted in some way by the court in the earlier proceeding; and 3) the party

asserting the two positions would derive an unfair advantage against the party seeking estoppel.”

Id.

        Here, when each of their Chapter 11 cases were filed, Seaboard and Tag both affirmed

that they were distinct and separate legal entities. Both Seaboard LTS and Tag also previously

affirmed they each owned specific parcels of real property exclusive to that entity. Furthermore,

both Seaboard LTS and Tag previously affirmed that each had its own assets, liabilities,

creditors, and investors. The Delaware Bankruptcy Court adopted the prior positions of

Seaboard LTS and Tag when it entered the Order confirming the Joint Plan—a joint plan that

was proposed and signed by, among others, Seaboard LTS and Tag. The Plaintiff is bound by

the prior positions of Seaboard LTS and Tag, the provisions Joint Plan, and the provisions of the

Order confirming the Joint Plan. By way of example, Section 5.8 of the Joint Plan provides that

“[a]ll Intercompany Claims shall be deemed compromised and satisfied as a result of the

intercompany settlements and allocations of Cash among the Plan Debtors effectuated under the

Plan and, after the Effective Date, all Intercompany Claims shall be deemed compromised and

satisfied and there shall be no Distributions on account of Intercompany Claims except as

expressly provided for in the Plan.” See ECF No. 1805-1 in Case No. 15-12507 (Bankr. D.

Del.). The Joint Plan defines an Intercompany Claim as “any Claim of whatever nature arising at

whatever time, held by one Plan Debtor against another Plan Debtor.” See id. Both Seaboard

LTS and Tag are Plan Debtors as defined in the Joint Plan. See id. Furthermore, and



                                                  22
Case 19-05015         Doc 185     Filed 09/16/21         Entered 09/16/21 08:17:17     Page 23 of
                                             35



significantly, the Joint Plan did not substantively consolidate the bankruptcy estates of the Plan

Debtors. See id.

       The Plaintiff’s new allegations regarding the November 2, 2015 Transfer as being from

Tag to the Defendant with Seaboard LTS has a pass-through are “clearly inconsistent” with the

prior position of Seaboard LTS and Tag in their Chapter 11 case, the provisions of the Joint Plan,

and the provisions of the Order confirming the Joint Plan. To allow the Plaintiff to assert these

inconsistent positions would enable the Plaintiff to have an unfair advantage against the

Defendant in this adversary proceeding. For these reasons, the Plaintiff is judicially estopped

from claiming that Seaboard LTS acted as a “pass-through” of the November 2, 2015 Transfer in

order to sufficiently allege actual fraudulent intent.

                   iii. The November 18 and 20, 2015 Transfers

       The allegations in paragraph 93(d) of the Amended Complaint fail to state a claim upon

which relief can be granted because there are no allegations in paragraph 93(d), or in any of the

allegations in Count One or in the Amended Complaint, that the November 18 and 20, 2015

transfers were made with the actual intent to hinder, delay, or defraud any entity to which any of

the Seaboard Entities or Seaboard LTS was or became indebted. As is true of the allegation in

paragraph 93(a), the only allegation in Court One that asserts fraudulent intent appears in

paragraph 94, which applies only to the November 2, 2015 Transfer alleged in paragraph 93(b),

and not to the November 18 and 20, 2015 Transfers. There are also no specific allegations

identifying which of the Seaboard Entities had an interest in the property that was transferred to

the Defendant. In addition, the allegations in paragraphs 46 and 47 Amended Complaint

establish that the Defendant was retained by Seaboard LTS to build the Hotel Project, IDB

loaned over $18,000,000.00 to Seaboard LTS to construct the Hotel Project, and IBD’s Loans



                                                  23
Case 19-05015         Doc 185     Filed 09/16/21       Entered 09/16/21 08:17:17       Page 24 of
                                             35



were secured by mortgages on the real estate owned by Seaboard LTS. Therefore, the

allegations in paragraph 93(d) do not plausibly state a claim for intentional fraudulent transfers

and are contrary to the allegations throughout the Amended Complaint which admit that the

Defendant provided services to Seaboard LTS to construct the Hotel Project.

                   iv. The October 30, 2013 and the November 24, 2014 Transfers

       The allegations in paragraphs 107(a) and (b) of the Amended Complaint fail to state a

claim upon which relief can be granted because there are no allegations in paragraph 107, or

elsewhere in the Amended Complaint, that the October 30, 2013 and the November 24, 2014

Transfers were made with the intent to hinder, delay, or defraud and entity to which any of the

Seaboard entities or Seaboard LTS was or became indebted. The only allegation in Count Three

that asserts actual fraudulent intent appear in paragraph 110, which state only that the transfers

were made “by the Debtors whose funds were used to pay the Defendant with the actual intent to

hinder, delay, or defraud the Plan Debtors’ creditors.” As is true in Count One of the Amended

Complaint, the allegations relating to actual fraudulent intent are general, conclusory, and devoid

of specific allegations identifying which Seaboard Entity’s funds were used to pay the

Defendant, and which Plan Debtors’ creditors were hindered, delayed, or defrauded by such

transfers. Further, allegations in paragraphs 107(a) and (b) are contrary to the allegations

throughout the Amended Complaint establishing that the Defendant provided construction

services to Seaboard LTS to build the Hotel Project. Accordingly, the allegations in paragraphs

107(a) and (b) fail to state a claim for intentional fraudulent transfers.

                    v. The Amended Complaint does not sufficiently allege badges of fraud

       Finally, in addition to the reasons set forth above, the Amended Complaint fails to state a

claim upon which relief can be granted because it does not sufficiently allege actual fraudulent



                                                  24
Case 19-05015        Doc 185      Filed 09/16/21      Entered 09/16/21 08:17:17         Page 25 of
                                             35



and does not plead any circumstances that give rise to the inference of fraudulent intent with

respect to the transfers sought to be avoided. Rather, the Amended Complaint establishes that

the transfers were made to the Defendant as part of a legitimate business transaction. The

Amended Complaint alleges facts including: (i) that Seaboard LTS legitimately borrowed

$18,000,000.00 from IDB to be used for funding the Hotel Project; (ii) the Defendant provided

the construction services; (iii) Seaboard LTS made payments to the Defendant for construction

services rendered; (iv) the Delaware Bankruptcy Court approved a sale process related to the

Hotel Project; and (v) the sale process culminated in a the Delaware Bankruptcy Court

authorizing the sale of the Hotel Project for an amount in excess of $19,000,000.00.

        These facts establish that the payments Seaboard LTS made to the Defendant were made

in exchange for work the Defendant performed constructing the Hotel Project. Further, the

allegations in the Amended Complaint regarding the court-approved sale of the Hotel Project

establish that Seaboard LTS’s bankruptcy estate benefitted from the Defendant’s construction

work by a reduction in its bankruptcy liabilities equal to the sale price.

        The circumstances surrounding the payments made to the Defendant, who dealt with

Seaboard LTS at arm’s length, do not give rise to an inference of fraudulent intent. Because the

Amended Complaint contains no allegations of fraud or a fraudulent scheme with respect to the

loans from IDB, with respect to the Hotel Project, or with respect to the work the Defendant

performed on the Hotel Project, the Plaintiff fails to state a claim for intentional fraudulent

transfers.

        For the reasons set forth above, the Motion to Dismiss is granted as to Counts One and

Three of the Amended Complaint.




                                                 25
Case 19-05015        Doc 185     Filed 09/16/21      Entered 09/16/21 08:17:17         Page 26 of
                                            35



       C. Counts Two and Four of the Amended Complaint: Constructive Fraudulent
          Transfers

       1. The Allegations in Counts Two and Four

       In Count Two, the Plaintiff seeks to avoid the September 4, 2015 Transfer, the November

2, 2015 Transfer, the November 18, 2015 Transfer, and the November 20, 2015 Transfer as

constructive fraudulent transfers made within two years of the petition date under section

548(a)(1)(B). Specifically, Count Two, which incorporates paragraphs 1-98 of the Amended

Complaint, alleges that Seaboard LTS and/or Tag made constructive fraudulent transfers to the

Defendant in the amount of no less than $1,845,417.23, comprised of: (a) a transfer on

September 4, 2015, by Seaboard LTS to the Defendant in the amount of $682,135.28 of funds

obtained from the IDB Loans; (b) a transfer on November 2, 2015, by Tag using Seaboard LTS

as a pass-through, and Seaboard LTS using nearly all of the Tag funds in making a wire transfer

of $1,084,136.75 to the Defendant; (c) a transfer on November 18, 2015 from Seaboard LTS to

the Defendant in the amount of $60,000.00; and (d) a transfer on November 20, 2015, from

Seaboard LTS to the Defendant in the amount of $9,145.00. Amended Complaint at ¶ 99.

       In Count Four, in addition to the four 2015 transfers listed above, the Plaintiff also seeks

to avoid the October 30, 2013 Transfer and the November 24, 2014 Transfer as constructive

fraudulent transfers made within four years of the petition date under section 544(b)(1).

Specifically, Count Four, which incorporates paragraphs 1-113 of the Amended Complaint,

alleges that Seaboard LTS and/or Tag made constructive fraudulent transfers to the Defendant in

the amount of no less than $1,940,417.23, comprised of: (a) the September 4, 2015 Transfer, the

November 2, 2015 Transfer, the November 18, 2015 Transfer, and the November 20, 2015

Transfer as set forth above; (b) a transfer on October 30, 2013 from Seaboard LTS to the




                                                26
Case 19-05015        Doc 185        Filed 09/16/21    Entered 09/16/21 08:17:17          Page 27 of
                                               35



Defendant in the amount of $15,000.00; and (c) a transfer on November 24, 2014 to the

Defendant in the amount of $80,000.00.

       2. Analysis

       To state a plausible claim for a constructive fraudulent transfer under section

548(a)(1)(B), a plaintiff must allege (1) an interest of the debtor’s in property was transferred; (2)

the transfer was made within two years before the petition was filed; (3) the debtor received less

than a reasonably equivalent value in exchange for the transfer; and (4) that the debtor was

insolvent on the date that such transfer was made or became insolvent as a result of the transfer.

See In re Michel, 573 B.R. at 57.

       Section 544(b)(1) provides for relief under applicable state law, which in this case is

CUFTA. Pursuant to CUFTA, “[a] transfer made or obligation incurred by a debtor is fraudulent

as to a creditor whose claim arose before the transfer was made or the obligation was incurred if

the debtor made the transfer or incurred the obligation without receiving a reasonably equivalent

value in exchange for the transfer or obligation and the debtor was insolvent at that time or the

debtor became insolvent as a result of the transfer or obligation.” Conn. Gen. Stat. § 52-552f(a).

       In order to allege a constructive fraudulent transfer claim under section 544 or under

CUFTA, the Plaintiff must plead facts to plausibly establish “(1) that the [d]ebtor received less

than a reasonably equivalent value in exchange for the transferred property, and (2) that the

debtor was insolvent when the transfer was made.” See In re Neri Bros. Constr. Corp., 593 B.R.

100, 143 (Bankr. D. Conn. 2018) (noting that “substantial consideration pursuant to § 52-

552e(a)(2) and reasonably equivalent value are virtually identical.”). Under both the Bankruptcy

Code and CUFTA, value is defined as, among other things, the satisfaction of an antecedent

debt. See 11 U.S.C. § 548(d)(2)(A); Conn. Gen. Stat. § 52-552d. A constructive fraudulent



                                                 27
Case 19-05015           Doc 185   Filed 09/16/21    Entered 09/16/21 08:17:17        Page 28 of
                                             35



transfer claim does not need to meet the heightened pleading standard of Rule 9(b). See Allou

Distributors, 387 B.R. at 404.

                   i.     The September 4, 2015 Transfer

       The allegations in paragraph 99-105 of the Amended Complaint fail to state a claim upon

which relief can be granted because there are no allegations in paragraphs 99-105, or in any of

the allegations in Count Two or in the Amended Complaint, that the September 4, 2015 Transfer

was made by an entity who received less than reasonably equivalent value. Rather, in paragraph

93(a) of the Amended Complaint, the Plaintiff assert that the September 4, 2015 Transfer was

made by Seaboard LTS to the Defendant with finds obtained from the IDB loans. In addition,

the allegations in paragraphs 46 and 47 Amended Complaint establish that the Defendant was

retained by Seaboard LTS to build the Hotel Project, IDB loaned over $18,000,000.00 to

Seaboard LTS to construct the Hotel Project, and IBD’s Loans were secured by mortgages on the

real estate owned by Seaboard LTS. Further, the allegations in paragraph 88 of the Amended

Complaint establish that the Delaware Bankruptcy Court approved the sale of the Hotel Project

to the assignee of IDB in the amount of $19,007,548.64. Therefore, the allegations in paragraphs

99-103 of the Amended Complaint do not plausibly state a claim for constrictive fraudulent

transfers and are contrary to the allegations throughout the Amended Complaint which admit that

Seaboard LTS received reasonably equivalent value. See In re Geltzer, 502 B.R. 760, 771

(Bankr. S.D.N.Y. 2013) (explaining that “one of the essential elements of a constructive

conveyance” under section 548(a)(1)(B) is that the debtor did not receive reasonably equivalent

value and when a complaint does not allege such, the claim should be dismissed.).




                                               28
Case 19-05015            Doc 185   Filed 09/16/21     Entered 09/16/21 08:17:17        Page 29 of
                                              35



                   ii.     The November 2, 2015 Transfer

       The Plaintiff next alleges that Tag transferred $1,100,000.00 to the Defendant using

Seaboard LTS as a “pass-through,” and that Seaboard LTS used nearly all of the Tag funds when

it made the wire transfer of $1,084,136.75 to the Defendant. The Plaintiff argues that the

November 2, 2015 Transfer to the Defendant was comprised of funds belonging to Tag and that

Tag did not receive reasonably equivalent value in exchange for the transfer. This allegation is

premised on Seaboard LTS being a mere “pass-though.” As discussed above, the Plaintiff is

judicially estopped from claiming that Seaboard LTS acted as a “pass-through.” Because the

Joint Plan satisfied all intercompany transfers, the Plaintiff cannot now claim that Seaboard LTS

acted as a mere “pass-through” of funds from Tag to the Defendant in order to allege a

constructive fraudulent transfer claim.

       The Plaintiff also argues that the Court should view the entire series of transactions that

ultimately led to the November 2, 2015 Transfer from Seaboard LTS to the Defendant as one,

integrated transaction originating with the transfer from Tag that resulted in Seaboard LTS

holding funds to transfer to the Defendant. The Plaintiff contends that interrelated but distinct

steps in a transaction should not be considered independently of the overall transaction, and cites

to In re Waterford Wedgwood USA, Inc., 500 B.R. 371, 379 (Bankr. S.D.N.Y. 2013) in support

of this proposition. The facts of Wedgewood, however, are readily distinguishable. In

Wedgewood, the Court collapsed two sales agreements and treated them as one integrated

transaction upon finding that it was “clear that the parties intended an integrated transaction,”

that the effect of the two sales agreements was that the buyer purchased substantially all of the

debtor’s assets, and that the assets under both agreements were “sold for one purchase price

delivered in a single wire transfer.” Id. at 380. The facts and circumstances in Wedgewood are



                                                 29
Case 19-05015            Doc 185   Filed 09/16/21      Entered 09/16/21 08:17:17      Page 30 of
                                              35



not analogous to the situation here and do not support the claim that the transfers should be

viewed as being from Tag to the Defendant.

                  iii.     The November 18 and 20, 2015 Transfers

       The allegations in paragraphs 99-105 of the Amended Complaint fail to state a claim

upon which relief can be granted because there are no allegations in paragraphs 99-105 or in the

Amended Complaint that Seaboard LTS did not receive reasonably equivalent value in exchange

for the November 18 and 20, 2015 Transfers. As discussed above, the allegations in paragraphs

46 and 47 Amended Complaint establish that the Defendant was retained by Seaboard LTS to

build the Hotel Project, and the allegations in paragraph 88 of the Amended Complaint establish

that the Delaware Bankruptcy Court approved the sale of the Hotel Project to the assignee of

IDB in the amount of $19,007,548.64. Therefore, the allegations in paragraphs 99-103 of the

Amended Complaint do not plausibly state a claim for constrictive fraudulent transfers and are

contrary to the allegations throughout the Amended Complaint which admit that Seaboard LTS

received reasonably equivalent value. Because the Plaintiff has not sufficiently alleged that

Seaboard LTS did not receive reasonably equivalent value in exchange for the November 18 and

20, 2015 Transfers, it has failed to state a constructive fraudulent transfer claim upon which

relief can be granted. See Geltzer, 502 B.R. at 771.

       The Plaintiff attempts to allege constructive fraudulent transfers in paragraph 100 of the

Amended Complaint by stating that “[t]he respective Debtors whose funds were used to pay the

Defendant, received less than a reasonably equivalent value” in exchange for the transfers. As

explained above with respect to the November 2, 2015 Transfer, however, there is no basis for

this Court to view a series of transaction among the Seaboard Entities that ultimately led to the

November 18 and 20, 2015 Transfers from Seaboard LTS to the Defendant as integrated



                                                30
Case 19-05015           Doc 185   Filed 09/16/21      Entered 09/16/21 08:17:17         Page 31 of
                                             35



transactions originating with the transfer from a Seaboard Entity that resulted in Seaboard LTS

holding funds to transfer to the Defendant.

                  iv.     The October 30, 2013 and the November 24, 2014 Transfers

       The allegations in paragraphs 114-121 of the Amended Complaint fail to state a claim

upon which relief can be granted because there are no allegations in these paragraphs, or

elsewhere in the Amended Complaint, that Seaboard LTS did not receive reasonably equivalent

value in exchange for the October 30, 2013 and the November 24, 2014 Transfers. The

allegations in paragraphs 114-121 are contrary to the allegations throughout the Amended

Complaint establishing that the Defendant provided construction services to Seaboard LTS to

build the Hotel Project, and that the Hotel Project was ultimately sold for more than

$19,000,000.00. Because the Plaintiff has not sufficiently alleged that Seaboard LTS did not

receive reasonably equivalent value in exchange for the October 30, 2013 and the November 24,

2014 Transfers, it has failed to state a constructive fraudulent transfer claim upon which relief

can be granted. See Geltzer, 502 B.R. at 771.

       The Plaintiff again attempts to allege constructive fraudulent transfers in paragraph 115

of the Amended Complaint by stating that “[t]he respective Debtors whose funds were used to

pay the Defendant, received less than a reasonably equivalent value” in exchange for the

transfers. As explained above with respect to the November 2, 2015 Transfer and the November

18 and 20, 2015 Transfers, there is no basis for this Court to view a series of transaction among

the Seaboard Entities that ultimately led to the October 30, 2013 and the November 24, 2014

Transfers from Seaboard LTS to the Defendant as integrated transactions originating with the

transfer from a Seaboard Entity that resulted in Seaboard LTS holding funds to transfer to the

Defendant.



                                                 31
Case 19-05015         Doc 185     Filed 09/16/21       Entered 09/16/21 08:17:17         Page 32 of
                                             35



       For the reasons set forth above, the Motion to Dismiss is granted as to Counts Two and

Four of the Amended Complaint.

       3. Count Five of the Amended Complaint: Preferential Transfers

       In Count Five, the Plaintiff seeks to avoid the November 2, 2015 Transfer, the November

18, 2015 Transfer, and the November 20, 2015 Transfer as preferential transfers made within 90

days of the petition date under section 547. The Defendant has moved to dismiss Count Five

only with respect to the November 2, 2015 Transfer.

       To state a plausible claim for a preferential transfer under section 547(b), a plaintiff must

allege a transfer of an interest of the debtor in property:

       (1) to or for the benefit of a creditor;
       (2) for or on account of an antecedent debt owed by the debtor before such
       transfer was made;
       (3) made while the debtor was insolvent;
       (4) made—

               (A) on or within 90 days before the date of the filing of the petition; or
               (B) between ninety days and one year before the date of the filing of the
               petition, if such creditor at the time of such transfer was an insider; and
       (5) that enables such creditor to receive more than such creditor would receive
       if—
               (A) the case were a case under chapter 7 of this title;
               (B) the transfer had not been made; and
               (C) such creditor received payment of such debt to the extent provided by
               the provisions of this title....

In re Bruno Mach. Corp., 435 B.R. 819, 836-37 (Bankr. N.D.N.Y. 2010). Courts have held that

in order to survive a motion to dismiss, a complaint to avoid preferential transfers must allege:

“(a) an identification of the nature and amount of each antecedent debt and (b) an identification

of each alleged preference transfer by (i) date [of the transfer], (ii) name of the debtor/transferor,

(iii) name of the transferee and (iv) the amount of the transfer.” In re PennySaver USA Publ’g,

LLC, 587 B.R. 445, 462 (Bankr. D. Del. 2018) (internal quotation marks omitted).



                                                  32
Case 19-05015         Doc 185     Filed 09/16/21       Entered 09/16/21 08:17:17         Page 33 of
                                             35



       The Court has carefully reviewed the allegations in the Amended Complaint and the

reasonable inferences that they support in the light most favorable to the Plaintiff. Even when

viewed in this light, however, the Plaintiff has not alleged facts sufficient to state a claim for a

preferential transfer with respect to the November 2, 2015 Transfer.

       The transfers the Plaintiff seeks to avoid as preference actions were made from Seaboard

LTS to the Defendant. Seaboard LTS’s petition date was February 3, 2016. Therefore, only

transfers that occurred during the 90 days prior to February 3, 2016 – between November 4, 2015

and February 2, 2016 – are subject to avoidance as preferential transfers. Because the November

2, 2015 Transfer occurred more than 90 days prior to the petition date, the Plaintiff has failed to

state a claim upon which relief can be granted regarding that transfer.

       The Plaintiff argues that the November 2, 2015 transfer should be integrated such that it

was a transfer from Tag to the Defendant, with Seaboard LTS acting as a mere conduit. If the

November 2, 2015 Transfer is viewed as coming from Tag, the Plaintiff argues, then the

November 2, 2015 Transfer occurred within the 90 days before Tag’s petition date, December

14, 2015. The Court has already determined, however, that the Plaintiff is judicially estopped

from challenging any transfer from Tag to Seaboard LTS. In addition, the Plaintiff has not cited

any legal authority for the proposition that a preference action under section 547 can be premised

upon an integration of multiple transactions.

       Accordingly, the Motion to Dismiss is granted as to the November 2, 2015 Transfer

sought to be avoided in Count Five of the Amended Complaint. Because the November 18, 2015

Transfer and the November 20, 2015 Transfer occurred within the 90-day period prior to

Seaboard LTS’s petition date, Count Five will remain in part.




                                                  33
Case 19-05015         Doc 185     Filed 09/16/21       Entered 09/16/21 08:17:17         Page 34 of
                                             35



       4.   Dismissal Without Prejudice

       The Defendant argues that dismissal without leave to amend is appropriate because the

Amended Complaint continues to suffer from the same deficiencies as the Complaint. Dismissal

with prejudice is proper when a plaintiff is given “adequate notice and opportunity to amend the

deficiencies in its complaint and fail[s] to do so.” See Document Techs., Inc. v. LDiscovery,

LLC, 731 F. App’x 31, 34-35 (2d Cir. 2018). Without an indication that the Plaintiff can plead

additional facts that can cure the deficiencies, dismissal with prejudice is appropriate. See

Tannerite Sports, LLC v. NBCUniversal News Grp., 864 F.3d 236, 252 (2d Cir. 2017).

       The Defendant argues that further amendment would be futile under the specific facts and

circumstances of this case. However, it is possible that the Plaintiff may be able to plead

additional facts to cure the deficiencies present in the Amended Complaint. Accordingly,

dismissal is without prejudice to provide the Plaintiff with the opportunity to, if it can, file an

amended complaint.

V.     CONCLUSION

       For the reasons set forth above, it is hereby

       ORDERED: Pursuant to Fed. R. Civ. P. 12(b)(6) and Fed. R. Bankr. P. 7012, the

Defendant’s Motion to Dismiss is GRANTED and Counts One, Two, Three, and Four of the

Amended Complaint, and as to the November 2, 2015 Transfer in Count Five of the Amended

Complaint, are dismissed; and it is further




                                                  34
Case 19-05015        Doc 185     Filed 09/16/21       Entered 09/16/21 08:17:17    Page 35 of
                                            35



       ORDERED: The Plaintiff shall have until October 15, 2021, to file an amended

complaint curing the deficiencies set forth herein.

              Dated at Bridgeport, Connecticut this 16th day of September, 2021.




                                                35
